The opinion of the Court was delivered by
Poché, J.
Proceeding under the writ of certiorari, relator charges several irregularities in the proceedings, which culminated in a judgment for one hundred and sixty 93-100 dollars against him in the defendant court.
In his return the respondent Judge urges the regularity of the proceedings had before him and the legality of the judgment sought to be annulled.
He further avers, that after the rendition of said judgment, relator instituted in his court a suit for the nullity of said judgment, resting his action on the identical grounds set forth by him in the present proceeding; in which suit judgment was rendered against him, and that the latter judgment having become final, has the force of res adjudicates on the issues presented on his relation before this Court.
Under our rules of practice, relator had the option to demand the *215nullity of tlie judgment rendered against him, and which was unappealable, by invoking the remedy by certiorari before this Court, or by instituting his action iu nullity before the court which had rendered the judgment.
He chose to adopt the latter mode for obtaining redress, and his effort has resulted in defeat. Hence, he now seeks the same redress before this Court.
The record of his suit iu nullity is before us, and shows that all proceedings therein are regular aud, in fact, are not even referred to or complained of by him.
The irregularities therein set forth as the grounds of nullity of the judgment assailed by him are identically the same which are now pressed before us.
The court was competent to pass upon and to determine the issues presented in his suit for nullity, and its judgment on such issues is binding on the parties, until such judgment is avoided or annulled under some of the modes pointed out by law. The judgment may be erroneous and it may have the practical effect, of giving vitality to a judgment null and void for irregularities patent on the face of the record ; but as it 'appears regular in form, we are powerless to examine into its intrinsic merits, or to avoid and avert its binding effect on the relator herein aud plaintiff therein, who invoked the aid of the tribunal which rendered it.
It is a final judgment rendered by a competent court, and it must be held to have adjudicated and fully disposed of the very matters which are the subject matter of the present proceeding.
Our conclusion is, that relator is not entitled to the relief which he asks of this Court.
It is, therefore, ordered, adjudged and decreed, that our preliminary restraining order issued herein be set aside, and that the writ of certiorari herein prayed for be refused at relator’s costs.